Citation Nr: 0019799	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-20 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for depression with post-
traumatic features from October 26, 1995?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted service 
connection and assigned a 10 percent rating for depressive 
[sic] with post-traumatic symptoms, effective from October 
26, 1995.  The veteran disagreed with the evaluation assigned 
and perfected her claim with regard to that issue.  On a VA 
Form 9 received in July 1997, the veteran referred to the 
issue in dispute as including compensation based on 
unemployability. 

In July 1997, the veteran submitted an application for 
increased rating based on unemployability.  In a November 
1997 rating action, the RO denied the claim for a total 
disability rating based on individual unemployability (TDIU); 
an issue which had not been the subject of the August 1996 
rating action.  On that same date, the RO issued a 
supplemental statement of the case (SSOC) addressing the 
issues of the rating for the service-connected psychiatric 
disorder and, for the first time, entitlement to a TDIU.  In 
correspondence accompanying the SSOC, the veteran was 
informed that if the SSOC contained an issue which was not 
included in a substantive appeal, she must respond within 60 
days to perfect her appeal of the new issue.  On November 25, 
1997, the veteran's representative submitted a self-described 
"Informal Claim" for individual unemployability and an 
increased rating for "PTSD."

The Board points out that the provisions of 38 U.S.C.A. § 
7105 (West 1991) are very clear as to the chronological 
obligations of the Department and a claimant.  Simply put, 
appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  In the present case, 
those provisions have not been fulfilled.  The veteran was 
first notified of the denial of the TDIU claim in November 
1997 and the SSOC which included that issue was apparently 
furnished simultaneously; prior to receipt of any 
correspondence from the veteran which could be characterized 
as a notice of disagreement (NOD) to the November 1997 denial 
of the TDIU claim.  Furthermore, there was no correspondence 
received from the veteran subsequent to November 1997 which 
could be characterized as a NOD.  Despite the fact that the 
RO included the issue in a SSOC, the veteran has not 
initiated an appeal.  Thus, the claim of TDIU is not before 
the Board.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

Although the RO issued a Certification of Appeal, VA Form 8, 
in May 2000 which listed all issues addressed in the November 
1997 SSOC, that Certification does not confer on the Board 
jurisdiction of an issue not otherwise in proper appellate 
status, nor does failure to certify an issue deprive the 
Board of jurisdiction of an issue properly appealed.  
38 C.F.R. § 19.35 (1999).  Thus, the May 2000 Certification 
of Appeal did not serve to expand the issues on appeal beyond 
those specified by the veteran in her July 1997 Substantive 
Appeal.  As the veteran, in her July 1997 Substantive Appeal, 
perfected only the issue regarding the evaluation of the 
psychiatric disorder, the Board finds the issue presently on 
appeal is limited to that noted on the title page.  The Board 
points out that the TDIU claim is not intertwined with an 
initial rating claim.  See Vettese v. Brown, 7 Vet. App. 31, 
34 (1994).  

REMAND

The veteran contends that the service-connected depression 
with post-traumatic symptoms is more severe than the current 
rating, assigned following the initial grant of service 
connection, indicates.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as the veteran 
has submitted a well-grounded claim, VA is obligated to 
assist her in the development of that claim.  38 U.S.C.A. 
§ 5107(a).  

Initially, the Board points out that the Court has made a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
previously service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, the RO has done just that.  In 
the rating action presently on appeal, the RO granted service 
connection and assigned a 10 percent rating, effective from 
October 26. 1995.  In March 1995, the RO increased the rating 
to 30 percent, also effective from the date of the grant of 
service connection.  In a January 2000 rating action, 
however, the RO increased the rating to the current level of 
50 percent, effective from March 1, 1997.

As noted in the May 1997 SSOC, the criteria for evaluating 
mental disorders were revised during the pendency of this 
appeal, effective November 7, 1996, codified at 38 C.F.R. 
§ 4.130.  Thus, adjudication of the claim for increase must 
now include consideration of both the old and new criteria 
and those criteria which are most favorable to the veteran's 
claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO's attention is directed to VAOGCPREC 3-2000 
(April 10, 2000) regarding retroactive applicability of 
revised rating schedule criteria.  In addition, on and after 
that date, all examinations and diagnoses of mental disorders 
for VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  (See 38 C.F.R. § 4.125.)  

In addition to the concerns raised by the change in rating 
criteria and the consideration of staged ratings, it appears 
that complete medical records have not been obtained in this 
case.  In June 1999, the veteran was awarded disability 
benefits by the Social Security Administration (SSA) due, in 
part to her service-connected psychiatric disability.  To 
date, pertinent records in support of that decision have not 
been associated with the claims file.  As part of its 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the SSA, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Consequently, the Board 
finds that the case must be remanded for additional 
development.  

The development undertaken on remand must also include a new 
VA examination in order to obtain sufficient evidence to 
evaluate the severity of the veteran's service-connected 
disability.  The report of a January 1999 VA examination 
included a diagnosis of chronic depression with post-
traumatic symptoms and the examiner's comment that the 
veteran's depression was due to both post-traumatic stress 
disorder and chronic back pain.  The Board points out that 
the veteran is not service-connected for any back disability, 
nor is it contended that her current back disability is 
related to service.  The examiner referred to a September 
1996 letter from the appellant's treating psychologist who 
noted that the veteran was being treated for psychological 
issues related to a chronic pain condition.  This 
psychologist opined further that the appellant's depression 
would be resolved if she were not experiencing pain.  The 
Board finds that additional development is required to help 
distinguish, to the extent possible, the disability related 
to the service-connected depression with post-traumatic 
symptoms from that related to the veteran's non service 
connected physical problems.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for her 
service-connected depression with post-
traumatic symptoms since 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence should be carefully 
documented.

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected 
depression with post-traumatic symptoms.  
Complete psychological tests should be 
conducted.  The claims folder and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner should first report 
findings under the old criteria and then 
separately under the new criteria.  It is 
necessary that the examiner distinguish, 
to the extent possible, between the 
symptoms and impairment due to the 
service-connected depression with post-
traumatic symptoms and those caused by 
any other disability.  If the cause of 
the appellant's depression is 
multifactorial then the degree to which 
depression is a result of PTSD alone must 
be differentiated and distinguished from 
all other causes.  An assessment, 
expressed in percentage terms would be 
helpful to the Board.  If such a 
distinction is not possible, the examiner 
should indicate the same.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOGCPREC 3-
2000.  The RO must also document its 
consideration of a staged rating and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  See Fenderson, 
.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


